Case 2:20-mj-08249-JZB Document 1 Filed 08/21/20 Page 1 of 8

 

\ SO UNITED STATES DISTRICT COURT
sy
0) DISTRICT OF ARIZONA
y UNITED STATES OF AMERICA CaseNo. of) KUN Mo
v. CRIMINAL COMPLAINT

ALEJANDRO STALTER

 

I, the undersigned complainant, being duly sworn, state that the following is true and correct to
the best of my knowledge and belief:

On or about the August 20, 2020, in the District of Arizona, the defendant violated Title 18,
U.S.C. §§ 111(a)(1), 111(b), and Title 8, U.S.C. § 1324, offenses described as follows:

See Attachment A — Description of Counts

I further state that 1 am a U.S. Border Patrol Agent, and that this complaint is based on the
following facts:

See Attachment B ~ Statement of Probable Cause Incorporated By Reference Herein.

Continued on the attached sheet and made a part hereof: x] Yes LINo
AUTHORIZED BY: Justin Oshana, AUSA_ Lap.

} Digitally signed by DANIEL A
DANIEL A CHAMBERS* cHameens

BPA Daniel Chambers 2” Dales 2020.08.21 10:45:53 -07'00"
Name of Complainant Signature of Complainant

Sworn to telephonically

¥ ~ Xk | = LO at Phoenix, Arizona

 

Date City and State
HONORABLE JOHN Z. BOYLE
United States Magistrate Judge eon

 

 

Name & Title of Judicial Officer Signature of Judictal Officer

 
Oo fo ~~ DH A SFP YH

mM NM BD NH NY NH BR HR Rw a Se
co aT A WA BR Ye 8S KF Oo Oo re HY DN HH SF WY NY YF

 

 

Case 2:20-mj-08249-JZB Document 1 Filed 08/21/20 Page 2 of 8

ATTACHMENT A
DESCRIPTION OF COUNTS
Count 1
On or about August 20, 2020, in the District of Arizona, the defendant, ALEJANDRO
STALTER, did intentionally, knowingly, and recklessly forcibly assault the victim, United
States Border Patrol Agent RV, a person designated under Title 18, United States Code, Section
1114 as a Federal Police Officer at the time, while RV was engaged in and on account of
performance of official duties, and the assault involved the use of a deadly or dangerous
weapon.
In violation of Title 18, United States Code, Sections 111(a)(1) and 111(b).
Count 2
On or about August 20, 2020 at or near Casa Grande, in the District of Arizona, the
defendant, ALEJANDRO STALTER, knowingly and with reckless disregard of the fact that
certain aliens, Jnonatan Damien-Gonzalez and Jorge Luis Martinez-Gonzalez, had come to,
entered, and remained in the United States in violation of law, did transport and move said
aliens within the United States by means of transportation and otherwise, in furtherance of such

violation of law.
In violation of Title 8, United States Code, Section 1324(a)(1)(A)(ii) and (A)(1)(B Gi).

 

 
Case 2:20-mj-08249-JZB Document 1 Filed 08/21/20 Page 3 of 8

ATTACHMENT B
STATEMENT OF PROBABLE CAUSE

L, Daniel Chambers, being duly sworn, hereby depose and state as follows:

1. Your affiant is a Border Patrol Agent with U.S, Border Patrol, U.S. Customs and
Border Protection. I have learned about this investigation and the facts contained
therein from direct participation in the investigation and from the reports and
communications of other agents.

2. On August 20, 2020, at approximately 7:20 PM, Border Patrol Agent J. Wilhite was
performing his assigned duties at Border Patrol checkpoint 15C which is located on
FR-15 milepost 30. At this time, a silver Dodge Charger AZ plate YMA2AXKA
approached the checkpoint.

3. Agents addressed the driver, front seat passenger, one subject who was sitting in the
backseat. Agents began questioning the subjects as to their citizenship and the front
seat passenger and rear passenger were unable to answer the questions. At this point,
the driver drove away from the checkpoint at a high rate of speed trying to abscond
from the area.

4. Agents pursued the vehicle for approximately 20 miles. The vehicle eventually pulled
over near Chuichu road and Battaglia road. At approximately 7:40 PM, Border Patrol
Agent (BPA) Ryan Varriale approached the driver side of the vehicle when shots rang
out from inside the vehicle towards BPA Varriale. BPA Varriale returned fire with

his service issued H&K P2000 striking the driver. Border Patrol Agents secured the

 
Case 2:20-mj-08249-JZB Document1 Filed 08/21/20 Page 4 of 8

scene and, found the subject to be suffering from multiple gunshot wounds. The
driver of the vehicle was transported to the local hospital, while the remaining subjects
were taken to the Casa Grande Border Patrol Station for further processing.

. The driver’s fingerprints were taken at the hospital, and he was identified as Alejandro
Stalter DOB; 08/09/1991. Stalter is a US Citizen.

_ At the Border Patrol station, the front seat passenger and rear seat passenger were
identified as illegal immigrants.

_ At the Casa Grande Border Patrol Station, Jhonatan Damian-Gonzalez was
interviewed by Border Patrol Agent A. Thrasher, and witnessed by FBI Agent
Branden Williams.

. Damian stated that he was born on February 3, 1985 in Mexico, Damian admitted to
not having any immigration documents allowing him to enter, be in or remain in the
Unites States legally. Damian stated that he made contact with a smuggling
coordinator in Mexico. Damian agreed to a pay a fee of $11,000 USD to be smuggled
into the United States to Florida. Damian stated he traveled with Jorge Luis Martinez-
Gonzalez who is the brother in law to Damian’s sister. Damian met with the
smuggling coordinator in Sonoyta, Mexico where he was given a fake immigration
document that he was to present if needed in the United States.

. On August 20, 2020 Damian was taken to the United States/Mexico border fence
located near Lukeville, Arizona. At approximately 4:00 PM, Damian entered the

United States with a group of six individuals. Damian claimed that they walked for

 
Case 2:20-mj-08249-JZB Document 1 Filed 08/21/20 Page 5 of 8

approximately 30-40 minutes until they arrived at a load out location and waited for
the vehicle to arrive. The foot guide stated their assigned vehicle was going to be a

grey charger and that he and Martinez were to get in.

10. When the grey Charger arrived, Damian noticed a single male driver, and no other

ll.

occupants. Damian and Martinez both got into the back seat of the vehicle. The
charger began driving north towards the checkpoint. At the time, the driver instructed
Martinez to climb into the front passenger seat. The driver then instructed Damian to
sit directly behind Martinez. Damian stated the driver spoke in the Spanish language
to communicate with them. The driver told them they would be driving through the
checkpoints and they were to produce their false immigration cards. Damian stated
they drove through the first checkpoint and had no issues.

Damian stated they drove for an unknown amount of time until they arrived at a
second checkpoint. Damian stated this is where they ran into trouble. Damian stated
they produced false immigration cards, but that Martinez was unable to answer
questions. Damian stated at this point, the driver pressed on the gas and sped away

from the checkpoint.

12. The driver told them in Spanish to hold on because the driver was going to lose the

agents. Damian stated he felt the driver was driving at an extreme rate of speed.
Damian stated that the driver hit what felt like a big rock and, the vehicle became
stuck. Damian stated that he then noticed the driver had a rifle across his chest.

Damian stated that he did not see the weapon initially. Damian stated the driver held

 
Case 2:20-mj-08249-JZB Document 1 Filed 08/21/20 Page 6 of 8

onto the weapon and waited until the agent walked up to the driver’s side window.
Damian stated that when he saw the agent stand next to the window, the driver shot
rounds from the rifle while pointing it at the immigration Agent. Damian stated that
he exited the vehicle, and complied with the immigration Agents.
| 13. Damian was shown a six-pack photo lineup with corresponding numbers attached to
each picture. Damian was able to identify number four as the person that looks like
the driver. Picture number four is of the driver, Alejandro Staiter.
14. On August 21, 2020, BPA J. Delatorre and BPA J. Tristan conducted an interview Jorge
Luis Martinez-Gonzalez. Martinez stated that he is illegally in the United States and
does not possess any documents that would allow him to enter, visit, or live in the
United States legally. Martinez stated that he is a citizen of Hidalgo, Mexico. Martinez
stated that he made his smuggling arrangements through a personal contact. Martinez
traveled to Sonoyta, Mexico. Martinez stated he was accompanied by a friend named
Jhonatan Damian-Gonzalez. Damian stated he paid $4,000 USD up front. Martinez
stated the next day 08/20/20, they were picked up by a smuggler and taken to the border.
He was instructed to cross the United States/Mexican border. Martinez said they were
guided to an unknown road, and after some time a vehicle pulled off the road. Martinez
said they were instructed by their foot guide to get in the vehicle. Martinez stated they
got into the vehicle. Martinez stated the vehicle was grey in color Dodge Charger, He
stated the driver was a male, bald, and wearing glasses.

15. Martinez stated the driver immediately began to coach them. Martinez stated they were

 
Case 2:20-mj-08249-JZB Document 1 Filed 08/21/20 Page 7 of 8

told to produce their documentation if asked by officials. Martinez stated that when they
pulled up to the first checkpoint they were questioned by F ederal Agents. They
provided their TD’s and were allowed to continue. Martinez stated they continued
driving to another checkpoint.

16. At the second checkpoint, they were asked questions which were more complicated.
Martinez stated he did not know what to answer. Martinez stated that Agents asked to
search the truck and when Agents went to the rear of the vehicle, the driver stepped on
the gas and sped up.

17. Martinez stated the driver kept telling them they were going to be okay. Martinez
explained that the driver attempted to drive onto a dirt road, and crashed. The vehicle
became stuck. Martinez stated as they were surrounded and the driver reached towards
the back of his seat and grabbed what appeared to be a machine gun or rifle.

18. As Agents got closer to the vehicle, the driver pointed the rifle towards his side door
window and fired one round, Martinez stated the Agents returned fire. Martinez stated
the he heard the driver complain about his wound. Martinez stated that everyone was
arrested. Martinez stated that the driver also previously admitted to taking a hit of
cocaine.

19. Martinez. was shown a six-pack photo lineup, and identified the individual in photo

number four and the driver. Photo number phone belongs to Alejandro Stalter.

 
Case 2:20-mj-08249-JZB Document1 Filed 08/21/20 Page 8 of 8

Based on the above stated facts, your affiant submits that there is probable cause to
believe that on or about August 20, 2020, at or near Casa Grande, Arizona, the
defendant, Alejandro Stalter, did intentionally, knowingly, and recklessly forcibly
assault the victim, United States Border Patrol Agent RV, a person designated under
Title 18, United States Code, Section 1114 as a Federal Police Officer at the time,
while RV was engaged in and on account of performance of official duties, and the
assault involved the use of a deadly or dangerous weapon, in violation of Title 18,
United States Code, Sections 111(a)(1) and 111(b); and that the defendant knowingly
and with reckless disregard of the fact that a certain aliens, Jhonatan Damian-
Gonzalez and Jorge Martinez-Gonzalez, had come to, entered and remained in the
United States in violation of law, did transport and move said alien within the United
States by means of transportation and otherwise in furtherance of such violation of law,
in violation of Title 8, United States Code, Section 1324(a)(1)(A)(ii) and (a). )(B)G)).

DANIEL A | Digitally signed by DANIEL A

{CHAMBERS

CHAMBERS _ 0° Dat: 2020008.28 10:96:24 07 00

 

Signature of Complainant
Daniel Chambers
U.S. Border Patrol Agent

Sworn telephonically to me and subscribed electronically, this 21st day of August, 2020, at

Phoenix, Arizo .
Gni—

Signature of Judicial Officer
Honorable John Z. Boyle
United States Magistrate Judge

 

 
